DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The supplemental reply filed on June 30, 2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). The supplemental reply is clearly not limited to placement of application in condition for allowance or correction of informalities.
In response to the amendment received June 23, 2022:
Claims 1-2, 4-6, 8-9, 11-16 are pending. Claims 3, 7 and 10 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-6, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051) and Yanagihara et al. (US 2017/0207444).
Regarding Claim 1, Cho teaches a cathode active material for a lithium-ion battery (i.e. a positive active material for a rechargeable lithium battery) (Para. [0034], lines 1-3) wherein the particle comprises a core and a surface layer (i.e. a functional layer on a surface of the core) (Para. [0037]) wherein the compound  has the formula Li1-a[NixCoyMz]O2-wGw, wherein w is between 0 and about 0.3 (i.e. “w” can be 0), M is Mn, a is between about 0.01 and about 0.5 (thus, reading on “a” of the instant claim being between 0.5 and 0.99, overlapping with the claimed range), x and y are independently between about 0.1 and about 0.8 (i.e. overlapping with the ranges of x and y of the instant claim), and z is between about 0.1 and about 0.5 (i.e. overlapping with the ranges of z of the instant claim), and x+y+z=1, reading on Chemical Formula of the instant claim (Para. [0034], [0082]), wherein the particle comprises a core comprising a hexagonal structure, and a surface layer having a spinel (i.e. cubic) structure (i.e.  a portion of the functional layer directly on the core comprises a same metal compound as the compound comprises in the core), and the same metal compound in the portion of the functional layer is of a first crystal structure (in this case, cubic) different from a second crystal structure (in this case, hexagonal) of the compound comprised in the core (Para. [0037], [0074]). 
Cho does not teach the cathode active material comprising about 100 ppm to about 400 ppm. 
However, Iriyama teaches positive electrode active material (i.e. positive active material) comprising a sulfur concentration of 100 ppm in the positive electrode active material (Table 1, Example 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Cho does not teach a thickness of the surface layer. 
However, Yanagihara et al. teaches a positive electrode active material for a secondary battery (i.e. rechargeable lithium battery (Para. [0095]) comprising a core (Fig. 1, #1) with a first covering layer on a surface of the core (Fig. 2A, #2) (i.e. a portion of the functional layer directly on the core) wherein the first covering layer comprises a same compound as the compound comprised in the core, which can be a lithium nickel cobalt manganese oxide (Para. [0068], lines 8-12, Para. [0287], Table 4) and an average film thickness of the first covering layer is 1 nm or more and 50 nm or less. (Para. [0076]), which is a thickness that overlaps with the claimed range. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface layer thickness of Cho to incorporate the teaching of the thickness of the first covering layer of Yanagihara et al., as when the average thickness is 1 nm or more, it would provide improved cycle characteristics (Para. [0076]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Cho further teaches a surface layer (i.e. first layer) may comprise both spinel (i.e. cubic) and hexagonal structured material (i.e. a first layer having a mixed structure of a cubic crystal structure and a hexagonal structure) (Para. [0097]).
Cho does not teach a second surface layer having the first crystal structure different from the second crystal structure of the core.
However, Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (Para. [0066]) (i.e. having a cubic crystal structure different from the second crystal structure, which hexagonal in Cho as explained above not reiterated herein for brevity’s sake, of the core).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]).
Regarding Claim 2, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above. 
The sulfur concentration of 100 ppm taught by Iriyama as explained above meets the claim limitation (i.e. positive active material comprises about 100 ppm to about 200 ppm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Iriyama et al. cited herein.
Regarding Claim 4, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above. 
Cho further teaches wherein the core comprises particles having a hexagonal structure and the surface layer (i.e. functional layer) consists of material having a spinel (space group Fd-3m, i.e. cubic) structure (i.e. only the first crystal structure different from the second crystal structure) (Para. [0088], lines 9-20).
Regarding Claim 5, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches wherein the surface layer (i.e. functional layer) consists of material having a spinel (space group Fd-3m, i.e. cubic) structure (i.e. the first crystal structure is a cubic structure) (Para. [0088], lines 9-20).
Regarding Claim 6, Cho as modified by Iriyama and Yanagihara et al.  teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches wherein the core comprises particles having a layered hexagonal structure (Para. [0088], lines 9-20).
Regarding Claim 9, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 1 as explained above. 
Yanagihara further teaches a second covering layer wherein a second covering layer located on a first covering layer (i.e. the second layer is on the surface of the first layer) and the second covering layer is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first crystal structure in Cho as modified by Iriyama) (Para. [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]).
Regarding Claim 11, Cho as modified by Iriyama teaches all of the elements of the current invention in Claim 1 as explained above.
Cho further teaches x is between about 0.1 and about 0.8 (i.e. overlapping with the ranges of x in instant claim, thus satisfying 0.7 ≤ x ≤ 0.93) (Para. [0034], [0082]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 12, Cho as modified by Iriyama teaches all of the elements of the positive active material in Claim 1 as explained above.
Cho further teaches a battery comprising a positive electrode comprising the cathode active material (i.e. positive active material) a negative electrode, and an electrode (Para. [0038]) wherein the negative electrode comprises negative electrode active material (Para. [0101]).
Regarding Claim 13, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Cho does not teach a second surface layer having the first crystal structure different from the second crystal structure of the core.
However, Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. the first crystal structure in Cho as modified by Iriyama) (Para. [0066]) and thus, only comprises cubic structure. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]). Thus, the combination of Cho as modified by Iriyama and Yanagihara would provide a second layer having only the first crystal structure (spinel/cubic) different from the second crystal structure of the core (hexagonal, as the core of Cho has a hexagonal structure).
Regarding Claim 14, Cho as modified by Iriyama and Yanagihara et al. teaches all of the elements of the current invention in Claim 1 as explained above.
Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 40) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (i.e. cubic structure) (Para. [0066]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho as modified by Iriyama to incorporate the teaching of a second covering layer with the spinel structure as taught by Yanagihara, as it would cover the surface of the surface layer (i.e. first layer) of Cho as modified by Iriyama, as it would suppress the first layer from coming into contact with the electrolyte solution, therefore suppressing metal elution from the first layer into the electrolytic solution and improving cycle characteristics (Para. [0078]). Thus, the combination of Cho as modified by Iriyama and Yanagihara would provide a second layer having only the first crystal structure (spinel/cubic) different from the second crystal structure of the core (hexagonal, as the core of Cho has a hexagonal structure). Further, the spinel (i.e. cubic) structure is present in the second layer as a major component as Yanagihara teaches the lithium-manganese is the only compound in the second covering layer (see Table 4, Example 40).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0250404) in view of Iriyama (US 2016/0036051) and Yanagihara et al. (US 2017/0207444) as applied to claim 1 above, and further in view of Aihara (US 2016/0156021).
Regarding Claim 8, Cho et al. as modified by Iriyama and Yanagihara et al. teaches all of the elements of claim 1 as explained above.
Cho as modified by Iriyama and Yanagihara et al. is silent as to the average thickness of the first layer compared to a total average thickness of the functional layer.
 However, Aihara et al. teaches a positive active material for a lithium ion secondary battery (i.e. rechargeable lithium battery) (Para. [0009], lines 1-3), comprising a positive active material particle (i.e. a core) (Fig. 2, #101) comprising a lithium metal oxide represented by the formula LiNi0.8Co0.15Al0.05O2 (Para. [0141], lines 1-3) and a first and second coating layer (i.e. a functional layer) (Fig. 2, #102, #103) on the surface of the positive active material particle wherein a sum of a thickness of the first coating layer and a thickness of the second coating layer (i.e. the sum being the total average thickness of the functional layer) in a range of about 1 nm to about 500 nm (Para. [0018]) and the thickness of first coating layer (i.e. first layer) in a range of about 1 nm to 50 nm (Para. [0015]). Thus, the second layer is anywhere from 0-499 nm. This overlaps the claimed ratio (e.g. a 1 nm thick first layer and a 4 nm thick second layer yields a first layer with an average thickness that is 20% of the total average thickness of the functional layer).
The combination of the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Cho as modified by Iriyama and Yanagihara et al. would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. 0048]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Cho as modified by Iriyama and Yanagihara et al., as the combination would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. [0048]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, a structure change of the positive electrode active material may be prevented without decreasing lithium ion conductivity. (Para. [0093]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara et al. (US 2017/0207444) in view of in view of Aihara (US 2016/0156021), Iriyama (US 2016/0036051) and Cho (US 2017/0250404).
Regarding Claim 15,  Yanagihara et al. teaches a positive electrode active material for a secondary battery (i.e. rechargeable lithium battery (Para. [0095]) comprising a core (Fig. 1, #1) and a first and second covering layer (i.e. functional layer) (Fig. 1, #2 & #3) with a first covering layer on a surface of the core (Fig. 2A, #2) (i.e. a portion of the functional layer directly on the core) wherein the first covering layer comprises a same compound as the compound comprised in the core (Para. [0068], lines 8-12, Para. [0287] & Table 4, Example 42) wherein the compound is LiNi0.8Co0.15Al0.05O2 , (a =1,x = 0.8, y = 0.15 Me is Al , z = 0.05, and x + y + z = 1, thus satisfying the requirements of Chemical Formula 1) (Table 4, Example 42).
Yanagihara et al. does not teach thickness of the first and second covering layer (i.e. the functional layer).
However, Aihara et al. teaches a positive active material for a lithium ion secondary battery (i.e. rechargeable lithium battery) (Para. [0009], lines 1-3), comprising a positive active material particle (i.e. a core) (Fig. 2, #101) comprising a lithium metal oxide represented by the formula LiNi0.8Co0.15Al0.05O2 (Para. [0141], lines 1-3) and a first and second coating layer (i.e. a functional layer) (Fig. 2, #102, #103) on the surface of the positive active material particle wherein a sum of a thickness of the first coating layer and a thickness of the second coating layer (i.e. the sum being the total average thickness of the functional layer) in a range of about 1 nm to about 500 nm (Para. [0018]) (overlapping with the claimed range).
The combination of the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Yanagihara et al. would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. 0048]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Yanagihara et al., as the combination would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. [0048]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, a structure change of the positive electrode active material may be prevented without decreasing lithium ion conductivity. (Para. [0093]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Yanagihara et al. does not teach the positive active material comprising sulfur.
However, Iriyama teaches positive electrode active material (i.e. positive active material), which may be lithium nickel cobalt aluminum oxide (Para. [0036]) comprising a sulfur concentration of 100 ppm to 400 ppm in the positive electrode active material (Para. [0053]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive active material of  Yanagihara et al. to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Yanagihara et al. would allow for a more effective film formation on the positive electrode surface (Para. [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Yanagihara et al. does not teach the same metal compound in the portion of the functional layer is of a first crystal structure different from a second crystal structure of the compound in the core or wherein the functional layer comprises a first layer having a mixed structure of a cubic crystal structure and a hexagonal crystal structure, and a second layer having a cubic crystal structure different form the second crystal structure of the core.
However, Cho teaches a cathode active material for a lithium-ion battery (i.e. a positive active material for a rechargeable lithium battery) (Para. [0034], lines 1-3) wherein the particle comprises a core and a surface layer (i.e. a functional layer on a surface of the core) (Para. [0037]) wherein the compound  has the formula Li1-a[NixCoyMz]O2-wGw, wherein w is between 0 and about 0.3 (i.e. “w” can be 0) and M is Al, (i.e. a lithium nickel cobalt aluminum oxide) wherein the particle comprises a core comprising a hexagonal structure, and a surface layer having a spinel (i.e. cubic) structure (i.e.  a portion of the functional layer directly on the core comprises a same metal compound as the compound comprises in the core), and the same metal compound in the portion of the functional layer is of a first crystal structure (in this case, cubic) different from a second crystal structure (in this case, hexagonal) of the compound comprised in the core (Para. [0037], [0074]) and the surface layer (i.e. first layer) may comprise both spinel (i.e. cubic) and hexagonal structured material (i.e. a first layer having a mixed structure of a cubic crystal structure and a hexagonal structure) (Para. [0097]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanagihara to incorporate the teaching of the hexagonal core and spinel/hexagonal surface layer (i.e. first layer), as the multiphase structure would provide improved battery cycling as well as good rate performance and thermal stability (Para. [0081]).
	Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 42) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (Para. [0066]) (i.e. having a cubic crystal structure different from the second crystal structure of the core, which is hexagonal in Yanagihara as modified by Cho as explained above not reiterated herein for brevity’s sake).
Regarding Claim 16,  Yanagihara et al. teaches a lithium secondary battery  (i.e. rechargeable lithium battery) (Para. [0095]) comprising a positive electrode comprising a positive electrode active material (Para. [0100]), a negative electrode comprising a negative active material  (Para. [0104]) and an electrolyte (Para. [0095]) wherein the positive electrode active material comprises a core (Fig. 1, #1) and a first and second covering layer (i.e. functional layer) (Fig. 1, #2 & #3) with a first covering layer on a surface of the core (Fig. 2A, #2) (i.e. a portion of the functional layer directly on the core) wherein the first covering layer comprises a same compound as the compound comprised in the core (Para. [0068], lines 8-12, Para. [0287] & Table 4, Example 42) wherein the compound is LiNi0.8Co0.15Al0.05O2 , (a =1,x = 0.8, y = 0.15 Me is Al , z = 0.05, and x + y + z = 1, thus satisfying the requirements of Chemical Formula 1) (Table 4, Example 42).
Yanagihara et al. does not teach thickness of the first and second covering layer (i.e. the functional layer).
However, Aihara et al. teaches a positive active material for a lithium ion secondary battery (i.e. rechargeable lithium battery) (Para. [0009], lines 1-3), comprising a positive active material particle (i.e. a core) (Fig. 2, #101) comprising a lithium metal oxide represented by the formula LiNi0.8Co0.15Al0.05O2 (Para. [0141], lines 1-3) and a first and second coating layer (i.e. a functional layer) (Fig. 2, #102, #103) on the surface of the positive active material particle wherein a sum of a thickness of the first coating layer and a thickness of the second coating layer (i.e. the sum being the total average thickness of the functional layer) in a range of about 1 nm to about 500 nm (Para. [0018]) (overlapping with the claimed range).
The combination of the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with the functional layer of Yanagihara et al. would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. 0048]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the average thickness of the first layer as compared to a total average thickness of the functional layer as taught by Aihara et al., with Yanagihara et al., as the combination would yield the predictable result of providing a first coating layer on a positive electrode active material particle preventing the core of the particle  from coming into direct contact with the electrolyte (Para. [0048]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, a structure change of the positive electrode active material may be prevented without decreasing lithium ion conductivity. (Para. [0093]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Yanagihara et al. does not teach the positive active material comprising sulfur.
However, Iriyama teaches positive electrode active material (i.e. positive active material), which may be lithium nickel cobalt aluminum oxide (Para. [0036]) comprising a sulfur concentration of 100 ppm to 400 ppm in the positive electrode active material (Para. [0053]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive active material of Yanagihara to incorporate the teaching of Iriyama, as adding a content of the sulfur compound within this range to the invention of Yanagihara would allow for a more effective film formation on the positive electrode surface (Para. [0027]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP §2144.05(I). 
Yanagihara et al. does not teach the same metal compound in the portion of the functional layer is of a first crystal structure different from a second crystal structure of the compound in the core or wherein the functional layer comprises a first layer having a mixed structure of a cubic crystal structure and a hexagonal crystal structure, and a second layer having a cubic crystal structure different form the second crystal structure of the core.
However, Cho teaches a cathode active material for a lithium-ion battery (i.e. a positive active material for a rechargeable lithium battery) (Para. [0034], lines 1-3) wherein the particle comprises a core and a surface layer (i.e. a functional layer on a surface of the core) (Para. [0037]) wherein the compound  has the formula Li1-a[NixCoyMz]O2-wGw, wherein w is between 0 and about 0.3 (i.e. “w” can be 0) and M is Al, (i.e. a lithium nickel cobalt aluminum oxide) wherein the particle comprises a core comprising a hexagonal structure, and a surface layer having a spinel (i.e. cubic) structure (i.e.  a portion of the functional layer directly on the core comprises a same metal compound as the compound comprises in the core), and the same metal compound in the portion of the functional layer is of a first crystal structure (in this case, cubic) different from a second crystal structure (in this case, hexagonal) of the compound comprised in the core (Para. [0037], [0074]) and the surface layer (i.e. first layer) may comprise both spinel (i.e. cubic) and hexagonal structured material (i.e. a first layer having a mixed structure of a cubic crystal structure and a hexagonal structure) (Para. [0097]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yanagihara to incorporate the teaching of the hexagonal core and spinel/hexagonal surface layer (i.e. first layer), as the multiphase structure would provide improved battery cycling as well as good rate performance and thermal stability (Para. [0081]).
	Yanagihara further teaches a second covering layer wherein a second covering layer (located on a first covering layer) is a lithium-manganese transition oxide (in this case a lithium nickel cobalt manganese oxide see example 42) (Para. [0077]) and a lithium-manganese composite oxide has a spinel type structure (Para. [0066]) (i.e. having a cubic crystal structure different from the second crystal structure of the core, which is hexagonal in Yanagihara as modified by Cho as explained above not reiterated herein for brevity’s sake) and the electrolyte is nonaqueous (Para. [0095]) and comprises a solvent of cyclic carbonate (i.e. an organic solvent) (Para. [0118]) and a lithium salt (Para. [0123]). 
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues the claimed invention provides unexpected results over the prior art as Examples 2 and 4 of Table 2 in the instant specification exhibits improved cycle lift characteristics as compared to Comparative Examples 2 and 3, akin to the surface layer of Cho. 
Furthermore, applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, the reason for the combination of Yanagihara et al. and Cho et al. shows at least the same result (see Cho et al. Para. [0081] -- wherein the multiphase structure provides improved battery cycling & Yanagihara et al. Para. [0078] – wherein the second covering layer of a cubic structure surprises metal elution into the electrolyte solution, improving cycle characteristics). Expected beneficial results are evidence of obviousness, see MPEP 716.02(c).
	Applicant argues without impermissible hindsight, Cho should not provide for or even recognize the benefit of the surface layer having only the cubic structure over the surface layer having a mixed cubic and hexagonal structure.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Only prior art has been relied upon regarding rationale for making the combination and thus, no hindsight has been used. Additionally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred or alternative embodiments. See MPEP §2123.  Thus the argument is not persuasive, and the rejection of record is maintained.
Applicant argues without impermissible hindsight and because chemistry is a complex art, the new claim 15 with now recited Chemical Formula 1 in which 1 ≤ a ≤ 1.1 should be allowable over the prior art references. 
Examiner respectfully disagrees. Yanagihara et al. teaches the Chemical Formula 1 of the instant claim 15 and is combined with the hexagonal core and spinel/hexagonal surface layer (i.e. first layer), as the multiphase structure would provide improved battery cycling as well as good rate performance and thermal stability (Para. [0081]). There is a reasonable expectation of success and Cho et al. also teaches a cathode active material which can also be a lithium nickel cobalt aluminum oxide (Para. [0034]). Only prior art has been relied upon regarding rationale for making the combination and thus, no hindsight has been used.
Applicant argues Iriyama requires the presence of a sulfur compound in the electrolyte of its lithium battery and thus claim 16 is distinguishable over the cited art.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Yanagihara et al. teaches the electrolyte containing an electrolyte salt and organic solvent (Para. [0117]). It would have been obvious to incorporate the sulfur in the positive electrode active material to the positive active material of Yanagihara as adding a content of the sulfur compound within this range to the invention of Cho would allow for a more effective film formation on the positive electrode surface (Para. [0027]). The electrolyte of Yanagihara is not modified, and there is no teaching or suggestion in Iriyama that requires the sulfur be incorporated with the electrolyte in order to be added to the positive active material (Para. [0034]). There is a reasonable expectation of success as Iriyama also teaches a positive active material of lithium nickel cobalt aluminum oxide (Para. [0036]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729